Citation Nr: 1504331	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to extension of delimiting date beyond July 31, 2010, for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1971.  The Appellant in this case is his spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The record reflects the Appellant had requested a Board hearing in conjunction with this case, and such a hearing was scheduled for June 2012.  However, the Appellant failed to report for this scheduled hearing, and no good cause has been shown for this failure and no motion for rescheduling has been received.  Consequently, her hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2014).

In May 2014, the Board remanded this case for further development to include providing the Appellant with notification of the circumstances in which her delimiting date may be extended.  Such notification was accomplished by a June 2014 letter to the Appellant, and all other development directed by this remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran was found to be permanently and totally disabled by a decision dated July 14, 2000, effective from October 14, 1998.  He was notified of this decision by correspondence dated July 31, 2000.  

2.  The record does not reflect the Appellant had a physical or mental disability that prevented her from using her DEA benefits under Chapter 35 prior to the July 31, 2010, delimiting date.

CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond July 31, 2010 for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 (West 2014); 38 C.F.R. §§ 21.3046, 21.3047 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for education benefit claims, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)." 

In this case, the record does not reflect the Appellant's formal claim for DEA benefits under Chapter 35 was incomplete.  Nevertheless, as noted in the Introduction, the Veteran was sent a letter in June 2014 which detailed the circumstances under which her delimiting date for such benefits may be extended.  As such, the record reflects she was apprised of the information and evidence necessary to substantiate her claim.  Moreover, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also notes that, as detailed below, there is no legal basis to provide an extension of the delimiting date in this case.  The provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. §§ 21.1031(b) and 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the facts render the claimant ineligible for the claimed benefit under the law, as is the case here.

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Appellant has been provided ample opportunity to present evidence and argument in support of this claim, and she has in fact done so to include in her Notice of Disagreement and Substantive Appeal.  As noted in the Introduction, her request for a Board hearing has been deemed withdrawn.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Basic eligibility for Chapter 35 (DEA) benefits is established in one of several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  In this case, the Veteran was found to be permanently and totally disabled by a decision dated July 14, 2000, effective from October 14, 1998.  He was notified of this decision by correspondence dated July 31, 2000.  

Under the rule regarding the payment of educational assistance benefits under Chapter 35, Title 38, of the United States Code, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the Veteran's total and permanent rating or the date of notification, or any date between the dates as specified by the eligible spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a)(2)(iii) . 

Educational assistance shall not exceed 10 years after one of the following last occurs: (i) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (ii) The date on which the Secretary determines the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 512(b)(1)(B)(i)(ii). 

As the July 31, 2010, delimiting date in this case is 10 years from the date of notification of the rating decision which effectuated the October 1998 effective date for the Veteran's permanent and total rating, this appears to be the latest delimiting date permitted under the law.

The Board notes that the record indicates the Appellant's initial application for DEA benefits was received in July 2010.  She and the Veteran have submitted statements to the effect they informed VA at least two months prior to that time of the intention to apply for such benefits.  However, there is no record of any such communication, and the Board is sympathetic if they received inaccurate information from a VA official.  Nevertheless, even if they had made such a communication it is irrelevant to the ultimate resolution of this case.  Simply put, the delimiting date is the date one can no longer use the relevant VA education benefits regardless of when they apply for such benefits.  In other words, even if the application had been received at an earlier date the claimed benefits must have been used prior to July 31, 2010.

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. 
§ 21.3047(a)(2)(i).

In this case, a thorough review of the record available for the Board's review, to include Virtual VA/VBMS, does not reflect the Appellant had a physical or mental disability that prevented her from using her DEA benefits under Chapter 35 prior to the July 31, 2010, delimiting date.  In other words, the record does not reflect she has one of the legal exceptions that permit an extension of the delimiting date for these benefits.  Further, the Board reiterates that she was notified of these exceptions via the June 2014 letter, but no response to this correspondence appears in the record.

The Board is sympathetic to the Appellant's position and the contentions she has advanced in support of her claim.  Nevertheless, the Board is constrained to follow the specific provisions of law regarding the circumstances in which the delimiting date for DEA benefits may be extended, and there is nothing in the record to show that any apply in this case.  Consequently, the Board must find that there is no legal authority to extend the Appellant's delimiting date for DEA benefits under Chapter 35 beyond the current delimiting date.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The appeal is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


